Citation Nr: 1719466	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-03 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

Entitlement to an initial rating in excess of 60 percent prior to December 1, 2002, and in excess of 10 percent from December 1, 2002, forward, for lichen planus involving the fingernails and toenails.


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In December 2015, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

In February 2016, the Board remanded this matter for further development, to include obtaining VA records and to afford the Veteran a VA examination.  As that development is not complete, the Board is remanding this case again for further development in accordance with its remand directives.

The Veteran was represented by the Veterans of Foreign Wars of the United States, but he revoked the power of attorney in July 2016.  In February 2017, the Veteran elected to represent himself in the appeal.  He is therefore proceeding as a pro se claimant.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must again be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure proper compliance with the Board's prior remand instructions from its February 2016 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  

In its February 2016 remand, the Board instructed the RO to obtain a VA examination in which the examiner determined the periods and durations of time since December 2002 the Veteran's lichen planus involving the fingernails and toenails required systematic therapy.  The July 2016 examination did not comply with this remand directive.  Instead, the VA examiner only addressed treatment the Veteran received for the preceding 12 months.

For these reasons, the Board finds that the July 2016 VA examination is inadequate and a new medical opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, as this matter is being remanded, efforts should be made to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's updated VA treatment records dated from September 2016, forward.

2.  After the above records have been obtained, forward the claims file to an appropriate VA examiner.  The entire claims file and a copy of this remand must be made available to the examiner.  The examiner must note in the report that the claims file has been reviewed.

The examiner should carefully review the Veteran's treatment records and indicate - if and for what periods/durations of time since December 2002 - the Veteran required any systematic therapy such as corticosteroids or other immunosuppressive drugs for treatment of his lichen planus involving his fingernails and toenails.

3.  After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




